DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the communication filed on 12/24/2020.
3.	Acknowledgment is made of Applicant's Related U.S. Application Data: This application is a CON of 16/442,497 filed 06/15/2019, now PAT 10,929,110.
4.	Claims filed 12/24/2020 have been acknowledged.  Claims 1-20 are pending in the application.  

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 12/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting 
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


The examiner recognizes that the instant application discloses broader version for UX design evaluation, in which it does not include the specifics of utilizing historical data of successful designs and utilizing paths to train the model as presented on Patent 10,929,110.  However, one of ordinary skill in the art would recognize that they are functionally similar and not patentably distinct from each other; the claims as presented can be instrumented individually, or in combination without limitations, or without departing from the spirit and scope of the inventions as specified in Applicant’s Specifications. Thus, one of ordinary skill in the art would recognize that the limitation differences are obvious variations of the invention defined in the claim of instant application: 17/134,083. Consequently, claims 1-20 are non-provisionally rejected on the ground of non-statutory obviousness type double patenting, as being unpatentable over claims stated in the rejection above.  

Claim Rejections – 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1-7, 11, 13-17 and 19-20 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 103(a) as being unpatentable over the combination of Rohde (Pub. No. US 2020/0134388 A1; hereinafter referred to as Rohde), in view of Adam et al. (Pub. No. US 2018/0364879 A1; hereinafter referred to as Adam).

As per claim 1, Rohde discloses a computing device comprising: 
a processor; a network interface coupled to the processor to enable communication over a network; a storage device coupled to the processor; a user experience (UX) design evaluation engine code stored in the storage device (See Fig. 26 – computing device), wherein an execution of the code by the processor configures the computing device to perform acts comprising: receiving a UX design (See paragraph [0043] – receives design); identifying objects of an input user interface (UI) screen of the UX design (See paragraph [0043] – identifies elements); removing all objects that are identified to be part of a background of the input UI screen to create a filtered input UI screen (See paragraph [0044] – elements extraction (background elements p.[0055]); assigning the filtered input UI screen to a cluster; determining a target UI screen of the input screen; removing all objects that are identified to be part of a background of the target UI screen, from the target UI screen, to create a filtered target UI screen; assigning the filtered target UI screen to a cluster (See paragraph [0046] – from existing UI to targeted UI Generator; and see paragraph [0057] – classification and clustering).
Although Rohde discloses the assignment to clusters and classification/filtering of the UI components, and further the utilization of learning models to generate the targeted UI; Rohde does not explicitly states - using the filtered input UI screen as an input to a deep learning model to predict a target UI cluster; comparing the predicted target UI cluster to the filtered target UI cluster; and upon determining that the filtered target UI cluster is similar to the predicted target UI cluster, classifying the UX design as being successful.
Adam discloses the utilization of learning models, which performs comparison between UIs to determine similarities and train the model to provide validated UIs in User Experience platforms – using the filtered input UI screen as an input to a deep learning model to predict a target UI cluster; comparing the predicted target UI cluster to the filtered target UI cluster; and upon determining that the filtered target UI cluster is similar to the predicted target UI cluster (See paragraph [0053] – deep learning component for prediction), classifying the UX design as being successful (See paragraph [0093] – trained model, compares UIs).
Rohde and Adam are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Rohde’s audit tool, which allows the removal and filtering of UI components; and combine it with Adam’s prediction model; thus, the combination allows the proper generation of UIs for User Experience platforms, while maximizing user time by decreasing development time and providing faster/efficient use of the UIs (See Rohde’s and Adam’s Abstract).

As per claim 2, Rohde and Adam disclose the computing device of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Adam discloses wherein the deep learning model is a sequential model (See paragraph [0125] – sequential).

As per claim 3, Rohde and Adam disclose the computing device of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Adam discloses wherein the similarity between the filtered target UI cluster and the predicted target UI cluster is based on a confidence score being at or above a predetermined threshold (See paragraph [0147] – based on score); also (See Rohde’s Fig. 10).

the computing device of claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Rohde discloses wherein the execution of the code by the processor further configures the computing device to perform acts comprising, upon determining that the confidence score is below the predetermined threshold, classifying the UX design as ineffective (See paragraphs [0092] – [0093] – confidence scores).

As per claim 5, Rohde and Adam disclose the computing device of claim 4 (See claim 4 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Adam discloses wherein the execution of the code by the processor further configures the computing device to perform acts comprising, upon determining that the UX design is ineffective, preventing the UX design from being available to an audience (See paragraph [0058] – prevents by providing additional recommendations).

As per claim 6, Rohde and Adam disclose the computing device of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Adam discloses wherein the execution of the code by the processor further configures the computing device to perform acts comprising, performing a sequential UX flow evaluation of the UX design (See Fig. 7).

As per claim 7, Rohde and Adam disclose the computing device of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Adam discloses wherein: the filtered input UI screen comprises a first feature vector; the filtered target UI screen comprises a second feature vector; and the comparison is based on a comparison of the first feature vector to the second feature vector (See Fig. 5 – vectors).

Claims 11, 13-16 are essentially the same as claims 1-5 and 7 except they set forth the claimed invention as a computing device (including sequencing; See Adam’s paragraph [0125]), and are rejected with the same reasoning as applied hereinabove.

Claims 17, and 19-20 are essentially the same as claim 1, 3 and 5 except they set forth the claimed invention as a non-transitory computer readable storage medium, and are rejected with the same reasoning as applied hereinabove.

Allowable Subject Matter
12.	Claims 8-10, 12 and 18 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.  The prior art of record fails to disclose the limitations: " wherein the deep learning model is created by the computing device during a preliminary phase, comprising: creating a weighted flow graph of clustering nodes based on historical data of successful UX designs; wherein the preliminary phase further comprises: receiving historical user interaction logs between users and UX designs; and combining the weighted flow graph and the user interaction logs to create paths; wherein: the deep learning model is a sequential model; and long short-term memory (LSTM) is used by the sequential model… wherein the deep learning model is a many to one sequential deep learning model that is created during a preliminary phase comprising creating a weighted flow graph of clustering nodes based on historical data of successful UX designs” as specified by the claims.

13.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        08/27/2021.